DETAILED ACTION
Notice of Amendment
The Amendment filed 5/10/2022 has been entered.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dan McClure on 5/17/2022.

The application has been amended as follows: 

Claim 1:
A deflection device of steerable endoscope, comprising:
a first base, which has a plurality of first clamp parts;
a second base, which is positioned distally to the first base along a direction of an endoscope central axis and has a plurality of second clamp parts;
a plurality of elastic reposition members, which are inlaid between the first base and the second base, and each elastic reposition member comprising:
a first plate, which is connected to the first base and has a third clamp part;
a second plate, which is connected to the second base and has a fourth clamp part; and
a waveform bar, which is connected between the first plate and the second plate, a wave-height direction of the waveform bar is not parallel to the direction of the central axis of the endoscope; and
a plurality of tendon wires, which are arranged on  opposite sides of each elastic reposition member  and the length direction of the tendon wire is along the endoscope central axis and  maintains a distance from the endoscope central axis;
wherein the third clamp part cooperates with one of the first clamp parts by the cooperation of a groove and rib configuration to connect the first plate to the first base while the fourth clamp part cooperates with one of the second clamp parts by the cooperation of a groove and rib configuration to connect the second plate to the second base.


Election/Restrictions
Claims 1, 3-10 are allowable. The restriction requirement, as set forth in the Office action mailed on 7/23/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between Species A and B of Group I is withdrawn.  Claims 8-10, directed to Species B of Group I no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1 and 3-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach the deflection device of claim 1, specifically the elastic reposition members formed of a waveform bar, tendon wires arranged on opposite sides of each elastic reposition members and wherein the third clamp part cooperates with one of the first clamp parts by the cooperation of a groove and rib configuration to connect the first plate to the first base while the fourth clamp part cooperates with one of the second clamp parts by the cooperation of a groove and rib configuration to connect the second plate to the second base.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US20190231169     US20140207173     US20170232233     US20110034764     US20160015251     US20160015250     US20160015249     US20090069632     US20080194911     US20110004157     US20130253481     US20170172678     US20200275983     US9669204     US10596363     US11109745     US6447478     US8398587     US9579013     US10449010.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        May 17, 2022